DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and including depending claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the HVAC&R”; there is insufficient antecedent basis for the bolded limitation in the claim. The bolded limitation has not recited previously.

Allowable Subject Matter
Claims 5, 11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, Claim 5 cannot be allowable at this time, because it is depending on claim 4 which is rejected under 112(b) rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Kempen (NL 6 818 032).

Claim 1: Van discloses a compressor arrangement (i.e., see FIG below), comprising: 
two or more compressors (i.e., 1, 2) arranged in a fluidly parallel configuration (i.e., see FIG below); 
a lubricant sump (i.e., 20) containing a volume of lubricant operably connected to the two or more compressors (i.e., 1, 2), 
a lubricant sump pressure (i.e., lubricant sump  pressure is inherent) greater than a lubricant cavity pressure (i.e., lubricant cavity pressure is inherent) of each compressor of the two or more compressors (i.e., 1, 2) at all operating conditions (i.e., concerning limitations “a lubricant sump pressure greater than a lubricant cavity pressure of each compressor of the two or more compressors at all operating conditions”; it is functional language & intended used) of the two or more compressors (i.e., 1, 2); and 
an equilibrium lubricant line (i.e., 13, 14) connecting the lubricant sump (i.e., 20) to the two or more compressors (i.e., 1, 2) to convey lubricant from the lubricant sump (i.e., 20) to a lubricant cavity (i.e., lubricant cavity is inherent) of each compressor of the two or more compressors (i.e., 1, 2) (i.e., concerning limitations “to convey lubricant from the lubricant sump to a lubricant cavity of each compressor of the two or more compressors”; it is functional language & intended used).  

    PNG
    media_image1.png
    582
    870
    media_image1.png
    Greyscale


Claim 2: Van discloses the apparatus as claimed in claim 1, wherein the lubricant volume of the lubricant sump (i.e., 20) is sufficient to maintain a minimum lubricant level in the lubricant cavity (i.e., concerning limitations “lubricant volume of the lubricant sump is sufficient to maintain a minimum lubricant level in the lubricant cavity”; it is functional language & intended used) of each compressor of the two or more compressors (i.e., 1, 2).  

Claim 3: Van discloses the apparatus as claimed in claim 1, wherein the equilibrium lubricant line (i.e., 13, 14) connects to each compressor of the two or more compressors (i.e., 1, 2) at the lubricant cavity (i.e., cavity is inherent) below a minimum lubricant level (i.e., see FIG below; 13, 14 is below minimum level).  

    PNG
    media_image1.png
    582
    870
    media_image1.png
    Greyscale

Claim 4: Van discloses the apparatus as claimed in claim 1, wherein the lubricant sump (i.e., 20) is operably connected to a suction line (i.e., 11) of the HVAC&R system (i.e., the system shown in FIG below) such that the lubricant sump pressure (i.e., lubricant sump pressure is inherent) is equal to a suction line pressure (i.e., suction line pressure is inherent) of the suction line (i.e., 11) (i.e., concerning limitations “the lubricant sump pressure is equal to a suction line pressure of the suction line”; it is functional language & intended used).  

    PNG
    media_image1.png
    582
    870
    media_image1.png
    Greyscale

Claim 6: Van discloses the apparatus as claimed in claim 1, wherein the equilibrium lubricant line (i.e., 13, 14) is connected to the lubricant sump (i.e., 20) at a bottom wall (i.e., annotated by examiner in FIG below) of the lubricant sump (i.e., 20).  
[AltContent: arrow][AltContent: textbox (Bottom wall)]
    PNG
    media_image1.png
    582
    870
    media_image1.png
    Greyscale


Claim 7: Van discloses a heating, ventilation, air conditioning and refrigeration system (i.e., see FIG below), comprising: 
an evaporator (i.e., 9, 10); 
two or more compressors (i.e., 1, 2) operably connected to the evaporator (i.e., 9, 10) via a suction line (i.e., 11; to clarify, see FIG below, compressors connected to evaporator via 11 through sump 20); 
a lubricant sump (i.e., 20) containing a volume of lubricant (i.e., volume of lubricant is inherent) operably connected to the two or more compressors (i.e., 1, 2), a lubricant sump pressure (i.e., lubricant sump  pressure is inherent) greater than a lubricant cavity pressure (i.e., lubricant cavity pressure is inherent) of each compressor of the two or more compressors (i.e., 1, 2) at all operating conditions (i.e., concerning limitations “a lubricant sump pressure greater than a lubricant cavity pressure of each compressor of the two or more compressors at all operating conditions”; it is functional language & intended used) of the two or more compressors (i.e., 1, 2); and 
an equilibrium lubricant line (i.e., 13, 14) connecting the lubricant sump (i.e., 20) to the two or more compressors (i.e., 1, 2) to convey lubricant from the lubricant sump (i.e., 20) to a lubricant cavity (i.e., lubricant cavity is inherent) of each compressor of the two or more compressors (i.e., 1, 2) (i.e., concerning limitations “to convey lubricant from the lubricant sump to a lubricant cavity of each compressor of the two or more compressors”; it is functional language & intended used).  

    PNG
    media_image1.png
    582
    870
    media_image1.png
    Greyscale

Claim 8: Van discloses the apparatus as claimed in claim 7, wherein the lubricant volume of the lubricant sump (i.e., 20) is sufficient to maintain a minimum lubricant level in the lubricant cavity (i.e., concerning limitations “lubricant volume of the lubricant sump is sufficient to maintain a minimum lubricant level in the lubricant cavity”; it is functional language & intended used) of each compressor of the two or more compressors (i.e., 1, 2).  

Claim 9: Van discloses the apparatus as claimed in claim 7, wherein the equilibrium lubricant line (i.e., 13, 14) connects to each compressor of the two or more compressors (i.e., 1, 2) at the lubricant cavity (i.e., cavity is inherent) below a minimum lubricant level (i.e., see FIG below; 13, 14 is below minimum level).  

    PNG
    media_image1.png
    582
    870
    media_image1.png
    Greyscale


Claim 10: Van discloses the apparatus as claimed in claim 7, wherein the lubricant sump (i.e., 20) is operably connected to the suction line (i.e., 11) such that the lubricant sump pressure (i.e., lubricant sump pressure is inherent) is equal to a suction line pressure (i.e., suction line pressure is inherent) of the suction line (i.e., 11) (i.e., concerning limitations “the lubricant sump pressure is equal to a suction line pressure of the suction line”; it is functional language & intended used).  

    PNG
    media_image1.png
    582
    870
    media_image1.png
    Greyscale

Claim 12: Van discloses the apparatus as claimed in claim 7, wherein the equilibrium lubricant line (i.e., 13, 14) is connected to the lubricant sump (i.e., 20) at a bottom wall (i.e., annotated by examiner in FIG below) of the lubricant sump (i.e., 20).  

Claim 13: Van discloses a method of operating a heating, ventilation, air conditioning and refrigeration system (i.e., see FIG below), comprising: 
urging a flow of refrigerant from an evaporator (i.e., 9, 10) into two or more compressors (i.e., 1, 2) via a suction line (i.e., 11; to clarify, see FIG below, compressors connected to evaporator via 11 through sump 20), the two or more compressors (i.e., 1, 2) arranged in a fluidly parallel configuration (i.e., see FIG below); and 3101754US01 (U301748US) 
directing lubricant from a lubricant sump (i.e., 20) to the two or more compressors (i.e., 1, 2) via an equilibrium lubricant line (i.e., 13, 14) connecting the lubricant sump (i.e., 20) to a lubricant cavity (i.e., lubricant cavity is inherent) of each compressor of the two or more compressors (i.e., 1, 2); 
wherein a lubricant sump pressure (i.e., lubricant sump  pressure is inherent) is greater than a lubricant cavity pressure (i.e., lubricant cavity pressure is inherent) of each compressor of the two or more compressors (i.e., 1, 2) at all operating conditions (i.e., concerning limitations “a lubricant sump pressure greater than a lubricant cavity pressure of each compressor of the two or more compressors at all operating conditions”; it is functional language & intended used) of the two or more compressors (i.e., 1, 2).  

    PNG
    media_image1.png
    582
    870
    media_image1.png
    Greyscale

Claim 14: Van discloses the method as claimed in claim 13, wherein the lubricant volume of the lubricant sump (i.e., 20) is sufficient to maintain a minimum lubricant level in the lubricant cavity (i.e., concerning limitations “lubricant volume of the lubricant sump is sufficient to maintain a minimum lubricant level in the lubricant cavity”; it is functional language & intended used) of each compressor of the two or more compressors (i.e., 1, 2).  

Claim 15: Van discloses the method as claimed in claim 13, wherein the equilibrium lubricant line (i.e., 13, 14) connects to each compressor of the two or more compressors (i.e., 1, 2) at the lubricant cavity (i.e., cavity is inherent) below a minimum lubricant level (i.e., see FIG below; 13, 14 is below minimum level).  

    PNG
    media_image1.png
    582
    870
    media_image1.png
    Greyscale


Claim 16: Van discloses the method as claimed in claim 13, wherein the lubricant sump (i.e., 20) is operably connected to the suction line (i.e., 11) such that the lubricant sump pressure (i.e., lubricant sump pressure is inherent) is equal to a suction line pressure (i.e., suction line pressure is inherent) of the suction line (i.e., 11) (i.e., concerning limitations “the lubricant sump pressure is equal to a suction line pressure of the suction line”; it is functional language & intended used).  

    PNG
    media_image1.png
    582
    870
    media_image1.png
    Greyscale

Claim 18: Van discloses the method as claimed in claim 13, wherein the equilibrium lubricant line (i.e., 13, 14) is connected to the lubricant sump (i.e., 20) at a bottom wall (i.e., annotated by examiner in FIG below) of the lubricant sump (i.e., 20).  
[AltContent: arrow][AltContent: textbox (Bottom wall)]
    PNG
    media_image1.png
    582
    870
    media_image1.png
    Greyscale


  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to lubricant sump parallel compressors:
Crolius (2017/0176074 a1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        /HENRY T CRENSHAW/Primary Examiner, Art Unit 3763